Per Curiam.

This ease comes here on an appeal fi om a judgment of the Circuit Court of St. Charles county, confirming a judgment of the County Court of said county, on a final settlement of the estate of Saint Paul Lacroix, with the administrator. The Circuit Court went into a tidal de novo, of the subject matter in dispute, and, after hearing the evidence, affirmed the judgment of the Court below. The evidence before the Circuit Court is saved in the bill of exceptions; and the error complained of is, that the Circuit Court decided wrong upon that testimony. The first question to be decided is, what errors this Court will attempt to correct in cases of this kind. We are clearly of opinion, that this Court have nothing to do with a re-examination of the facts of the case. It will merely correct such errors in law as shall appear from the record to have intervened in the Circuit Court. It by no means follows that, because the Circuit Court may re-examine the facts, on an appeal from the County Court, that this Court, on a further appeal of the cause, ought to do the same thing. Two trials on the facts ought to be enough in ordinary cases.
Let us see, then if any error in law appears to have been committed in the-Circuit Court. The decision of the County Court, complained of, was, in rejeeting an item of $1650, claimed by Chouteau, for 1100 arpents of land, sold by him to St. Paul La Croix, in his life-time, say in 1811 or 312, without deed. Witnesses were offered to prove the sale, in the Circuit Court, and were objected to by the appellee, but were heard by the Court, reserving the objection for consideration, till the final decision of the cause. On the final decision, the Court seems to waive the decision, as to the competency of the testimony, and goes on to infer from the evidence, that the demand had been paid, or some way settled. The Judge seems to have taken the ground, that, concluding the evidence to have .been proper, and the demand a legal one, still, there was evidence- before him, sufficient to justify him, sitting as a jury, to exclude the demand. If he decided wrong on the testimony, it was an error-in point of fact, and not of law j and no writ of error lies to correct it: 5 Cranch, 190, Livingston, J.
The judgment of the Circuit Court must be affirmed, with costs.